Citation Nr: 0319232	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left tonsillar 
papilloma.

3.  What evaluation is warranted for residuals of a fracture 
of the right zygoma from January 23, 1993?

4.  Entitlement to an effective date earlier than April 3, 
1997, for the assignment of a 100 percent evaluation for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
January 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board in a decision entered in 
February 2001 denied entitlement of the veteran to service 
connection for personality and lung disorders, while 
remanding to the RO each of the four issues listed on the 
preceding page.  In addition, the Board found that there was 
an intertwined issue involving entitlement to an earlier 
effective date for a grant of service connection for paranoid 
schizophrenia.  That issue was remanded to the RO for 
adjudicatory and other actions.  

In July 2001, the Board denied the veteran's motion for 
reconsideration of the Board's decision of February 2001 and 
the veteran was informed in writing of such disposition.

On remand, a rating decision was entered in March 2003 in 
which the RO assigned an effective date of January 23, 1993, 
for the grant of service connection for paranoid 
schizophrenia, with the assignment of a 30 percent schedular 
evaluation as of that date.  By the same decision, the RO 
also granted entitlement to service connection for headaches 
and proposed a finding of incompetency.  None of the 
foregoing issues is within the Board's jurisdiction for 
review at this time.  

In September 1995, the veteran requested a hearing before the 
Board, sitting at the RO.  Such request was withdrawn by the 
veteran in a statement received by the RO in December 1997.  
In subsequently submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, first received by the RO in September 
1998, further requests for a Board hearing were set forth.  
Notably, a Board hearing was not sought by the veteran in VA 
Forms 9 filed in March, September, and October 1999.  The 
veteran specifically stated in February 2000 that he did not 
want a hearing before the Board, and hence, no hearing was 
conducted and no request for a hearing remains outstanding.

The issues of the entitlement to an earlier effective date 
for a 100 percent evaluation for schizophrenia and the rating 
to be assigned for residuals of a fracture of the right 
zygoma are addressed in the Remand portion of this document.


FINDINGS OF FACT

1.  There is no showing of a current disability involving the 
veteran's low back and no medical professional provides 
evidence of a nexus between claimed low back disability and 
his period of military service or any event thereof.

2.  A papilloma of the veteran's left tonsil is first shown 
in service and such continues to be shown on clinical 
examination at this time.  Competent medical evidence links 
the existing papilloma of the left tonsil to the one 
initially demonstrated in service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the low back may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002).

2.  A left tonsillar papilloma was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in February 2001 so that additional development 
actions could be accomplished.  It appears that all of the 
actions sought by the Board as to the veteran's claims of 
entitlement to service connection for a low back disorder and 
a left tonsillar papilloma were fully accomplished.  Neither 
the veteran, nor his representative, contends otherwise.  
Thus, no Stegall violation is found as would preclude an 
adjudication of the merits of the issues now before the 
Board.  

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the questions herein presented.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, the record reflects that the veteran has been fully 
apprised of the changes brought about by the VCAA, to include 
notice of what evidence is necessary to substantiate his 
claims and of the VA's obligation to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As the VCAA did not become law until November 2000, and in 
light of the fact that this appeal was initiated long before 
that point in time, the RO's initial adjudication could not 
possibly have incorporated the VCAA.  But that is not to say 
that the VCAA is rendered moot in this instance, simply 
because it was enacted subsequent to the filing of the claims 
in this case.  Karnas.  The Board in its February 2001 remand 
ensured that compliance with the VCAA be undertaken and the 
RO is shown to have fully complied as to the issues now under 
review.  Specifically, a March 2003 supplemental statement of 
the case provided the veteran with the laws and regulations 
under the VCAA, and in October 2002, the veteran was 
specifically notified of the evidence that he needed to 
present.  As well, the veteran has been advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
claimed disorders, or to provide properly executed releases 
so that VA could request the records for him.  Based on the 
foregoing, the duties to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO while the case remained in remand status.  
Prior thereto, and to the extent that the veteran has 
provided complete authorizations, his private medical records 
were obtained.  As well, one or more VA medical examinations 
have been afforded the veteran in connection with the issues 
now being considered.  As such, all duties involving the VA's 
duty to assist obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection: Low Back Disorder

Service connection is in effect for residuals of a right 
piriformis muscle strain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  Where 
a veteran served 90 days of more during a period of war, and 
a chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service medical records of the veteran indicate that he 
initially sought treatment for low back complaints in August 
1991, at which time he reported having had low back pain for 
the previous one-and-one-half months.  X-rays of the thoracic 
spine were found to be negative.  The assessment was muscular 
back pain.  

Continued treatment of low back complaints occurred in 
September and November 1991, following which no further in-
service treatment for low back complaints is shown.  A 
complaint of recurrent back pain since 1991 was reported on 
the occasion of a separation medical examination in December 
1992.  

The veteran was seen for a VA examination in April 1993.  He 
reported injuring his low back in-service, but noted that any 
associated low back pain had subsided.  Physical examination 
did not reveal any complaints or findings pertaining to a 
back disorder.  Following an examination the diagnosis was 
mild back sprain.

Beginning in January 1994, medical treatment was sought for a 
probable acute and chronic lumbosacral strain with 
radiculopathy.  The veteran noted a history of intermittent 
right hip pain since December 1993.  X-rays of the spine 
taken in Kentucky revealed evidence of a considerable muscle 
spasm.  Physical examination revealed a moderate 
paravertebral muscle spasm.  The diagnoses was probable acute 
and chronic lumbosacral strain with radiculopathy.   

Subsequent treatment was received in May and June 1994, and 
in July 1994, the appellant underwent epidural injections of 
the lower spine due to low back and radicular leg pain.  At 
the time of the initial injection, it was noted that a 
magnetic resonance imaging (MRI) of the lumbar spine had been 
found to be normal.  

A July 1994 New York Department of Social Services 
examination report noted the appellant's description of a 
history of back problems in the Army.  Physical examination 
resulted in a diagnosis of a history of a prior injury with 
chronic back pain.

On a VA medical examination in August 1995, the veteran 
reported that he suffered from intermittent back pain since 
March 1991, although none was present on the date of 
examination.  No abnormality of the lower spine was noted on 
MRI.  The diagnosis was "normal examination."  

A history of low back pain since 1992 was noted during an 
April-May 1997 VA hospitalization, however, no pertinent 
findings were noted in the discharge summary.  Physical 
examination in April 1997 specifically revealed a normal 
back.

Further low back complaints or treatment are not again shown 
until 2000.  During 2000 and 2001, multiple diagnoses of low 
back pain or a history thereof were recorded, but without any 
demonstrated low back pathology.  During that period, X-rays 
of the veteran's low back were ordered, but he failed to 
report for X-ray studies.  

The veteran's low back was most recently evaluated by VA in 
January 2003.  At that time examination was normal and a 
clinical impression of back complaints, with no abnormal 
findings, was entered.  In the opinion of the examiner, the 
veteran's back complaints related to a "beating" he 
sustained in service in 1992, albeit with a rather severe 
emotional overlay.  The examiner did not identify any 
independent evidence verifying the appellant's self-reported 
history that he had been beaten in-service. 

Notwithstanding the veteran's allegation that he has a low 
back disorder that originated in service, it is not shown 
that he is in possession of the requisite training or 
knowledge as to render his opinions as to medical diagnosis 
or etiology competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  More specifically, 
in this instance competent medical evidence identifying the 
existence of a current disability of the veteran's low back 
is lacking.  While service medical records identify a brief 
episode of low back complaints during 1991, while there is 
evidence of a post service episode of low back strain in 
1994, and while a series of complaints of low back pain were 
reported beginning in 2000, no abnormality of the lower spine 
is documented clinically or by diagnostic testing for some 
time in conjunction with the veteran's pain complaints.  
Moreover, no medical professional offers finding or opinion 
to the effect that there is a current low back disorder.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  On 
the basis of the foregoing, denial of the benefit sought is 
required.

As to the examiner's opinion that there is a relationship 
between the appellant's symptoms and an alleged in-service 
beating, the evidence of record does not verify any assertion 
that the veteran was beaten in-service.  As such, the Board 
cannot accept this opinion as a basis for granting service 
connection.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The 
Board is not bound to accept a physician's opinion based on a 
claimant's incorrect recitation of facts.)
 
The Board likewise takes note of the assertion offered by the 
veteran that he is a Gulf War veteran and implicitly entitled 
to consideration of his claim for service connection for a 
back disorder under those provisions in the law pertaining to 
veterans whose service was in Southwest Asia.  See 
38 U.S.C.A. § 1117 (West 2002).  There is, however, no 
showing that the veteran ever served in Southwest Asia during 
the Gulf War, or at any other time, and, as such, the 
aforementioned assertion is found to be without merit.  In 
this regard, the veteran misinterprets his service during a 
period of war, specifically the Gulf War, beginning August 2, 
1990, as otherwise entitling him to consideration under 
provisions of the law applicable only to veterans who served 
in the Southwest Asia theatre of operations during the 
Persian Gulf War.  

Service Connection: Left Tonsillar Papilloma

Service medical records do not show a left tonsillar 
papilloma at service entrance examination in February 1991.  
Medical assistance was received by the veteran in April 1992 
for complaints of a sore throat and a chest cold.  Pus and 
swelling of the tonsils were found clinically.  Once the 
inflammation subsided, examination of the left tonsil in July 
1992 disclosed a papilloma.  No further treatment of such 
abnormality is indicated in service or thereafter.  

Pursuant to the Board's request an examination was undertaken 
by VA in January 2003, at which time the presence of a left 
tonsillar papilloma was demonstrated.  In the opinion of the 
examiner, the papilloma was the same as the one found in 
service and was as likely as not related to service.  That 
being the case, and inasmuch as the record otherwise fails to 
support the RO's March 2003 finding that the veteran's 
papilloma is not a chronic disabling condition for which VA 
compensation is payable, service connection for a papilloma 
of the left tonsil is warranted.  


ORDER

Service connection for a low back disorder is denied.  
Service connection for a left tonsillar papilloma is granted.


REMAND

In a March 2003 rating action the RO assigned an effective 
date of January 23, 1993, for the grant of service connection 
for schizophrenia, with assignment of a 30 percent evaluation 
as of that date.  In February 2001, the Board found that 
issue to be intertwined with the certified issue of 
entitlement to an effective date prior to April 3, 1997, for 
a 100 percent rating for schizophrenia.  

While the RO fully complied with the Board's request for 
review of the intertwined issue, unfortunately, in 
considering the claim for an earlier effective date for the 
100 percent rating, no consideration was accorded the rating 
criteria in effect prior to November 7, 1996, or to the 
extraschedular criteria which the veteran has alleged on 
several occasions are applicable to the facts of this case.  
It is noted that the criteria for the rating of psychiatric 
disorders were modified as of November 7, 1996.  See 61 Fed. 
Reg. 52695 (1996); Karnas, 1 Vet. App. at 312-313 (where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  Remand is required 
for initial consideration of such matters.

Regarding what evaluation was for assignment for right 
zygomatic fracture residuals, the Board in February 2001, 
specifically sought consideration of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), as to the 
possibility of staged ratings.  In violation of Stegall, no 
such consideration appears to have been afforded by the RO in 
its supplemental statement of the case of March 2003.  More 
importantly, the findings from a VA medical examination in 
January 2003 are inadequate, particularly in the absence of 
precise measurements in millimeters of interincisal and 
lateral excursion movements of the temporomandibular 
articulation.  It is also noted that the examiner recorded 
the veteran's complaint that while there was no 
temporomandibular joint pain, there was mandibular pain and 
jaw locking.  No findings were, however, offered as to any 
objective evidence of pain, or to subjective complaints 
thereof, visible manifestations on movement of the 
temporomandibular joint, or any associated functional 
impairment.  Further clarification as to the foregoing 
matters is found to be in order.  

On the basis of the foregoing, this matter is again REMANDED 
to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of entitlement 
to a 100 percent rating for schizophrenia 
on a schedular and extraschedular basis 
prior to April 3, 1997, and pertaining to 
the question of the rating to be assigned 
for right zygoma fracture residuals from 
January 23, 1993.  In particular, the RO 
must notify the veteran of the evidence 
needed to substantiate the claims in 
question, and provide notice of the 
rating criteria in effect prior to and on 
and after November 7, 1996, for the 
evaluation of the veteran's 
schizophrenia, see 61 Fed. Reg. 52695 
(1996); and the criteria for 
extraschedular consideration.  The 
appellant must be notified of his right 
to submit any additional argument and/or 
evidence in support of such claims.  That 
evidence may be of a lay or medical 
variety.

2.  The veteran should be afforded a VA 
medical examination for evaluation of the 
current nature and severity of his 
service-connected right zygomatic 
fracture residuals.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should also 
be accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

Specific findings as to the foregoing are 
required:  

(a)  The examiner should report 
range of motion values for the 
veteran's temporomandibular 
articulation, to include the 
motion of interincisal and 
lateral excursion, in 
millimeters.  

(b)  The presence or absence of 
a surgical scar due to 
treatment of the prior fracture 
of the right zygoma must be 
noted.  If a scar is present, 
describe the size and location 
of all scarring attributable to 
the service-connected fracture 
of the right zygoma and note 
whether : 

?	such scarring is deep 
(associated with 
underlying soft tissue 
damage) or productive of 
limited motion, and, if 
so, whether that scarring 
exceeds 6, 12, 72, or 144 
square inches; 

?	such scarring that is 
superficial (not 
associated with underlying 
soft tissue damage) and 
does not cause limited 
motion, exceeds 144 square 
inches; 

?	any superficial scarring 
is unstable (frequent loss 
of the covering of skin 
over the scar); 

?	superficial scarring is 
painful; 

?	superficial scarring is 
productive of a limitation 
of function;  

?	there is present or absent 
poor nourishment, repeated 
ulceration, or tenderness 
or pain on objective 
demonstration regarding 
any superficial scarring. 

(c)  The examiner should also 
report whether the veteran's 
right zygoma fracture residuals 
objectively include 
disfigurement and/or pain, and 
if so, to what degree.  If 
disfigurement is shown as a 
result of the veteran's in-
service injury, the Board 
specifically requests that a 
color photo be obtained and 
associated with the claims 
file.  If objective evidence of 
pain is shown, the examiner 
should state whether the right 
cheek disorder causes weakened 
movement, excess fatigability, 
or incoordination.  With 
respect to the subjective 
complaints of pain, the 
examiner must specifically 
comment on whether pain is 
visibly manifested on movement 
of the temporomandibular joint, 
and the presence or absence of 
any objective manifestation 
that would demonstrate disuse 
or functional impairment due to 
pain attributable to the 
service-connected cheek injury.  

3.  Thereafter, the RO should 
readjudicate what evaluation is warranted 
for residuals of a right zygoma fracture 
from January 23, 1993, based on all of 
the evidence of record and all governing 
legal authority, to include the VCAA; 
Fenderson; and, if applicable, the rating 
criteria for the evaluation of skin scars 
in effect prior to, on, and after August 
30, 2002, see 67 Fed. Reg. 49590 (2002).  
In addition, the RO should readjudicate 
the question of entitlement to an earlier 
effective date for a 100 percent rating 
for schizophrenia, based on all of the 
evidence on file and all governing legal 
authority, including the VCAA; the 
schedular criteria in effect prior to and 
on November 7, 1996, for the evaluation 
of psychiatric disorders; and the 
extraschedular criteria set forth at 
38 C.F.R. § 3.321(b).  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative as to 
the evidence received since issuance of 
the previous supplemental statement of 
the case and all applicable legal 
authority.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall, supra.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



